F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               APR 2 1999
                              FOR THE TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                   Clerk

    JOHN H. MARRS,

                Plaintiff-Appellant,

    v.                                                      No. 98-3211
                                                    (D.C. No. 96-CV-1079-MLB)
    SHON P. BOLES; CURTIS L. ODLE,                            (D. Kan.)

                Defendants-Appellees.


                             ORDER AND JUDGMENT              *




Before BRORBY , EBEL , and LUCERO , Circuit Judges.



         John H. Marrs appeals the    district court’s grant of summary judgment to

defendants on his civil rights claim of arrest without probable cause, filed

pursuant to 42 U.S.C. § 1983.    1
                                     Our jurisdiction over this appeal arises under

28 U.S.C. § 1291.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
       The district court concluded that defendants were entitled to summary

judgment because, on the record before it, probable cause for the arrest existed

as a matter of law and because defendants were entitled to qualified immunity.

On appeal, Mr. Marrs contends that his ultimate acquittal of the charges

demonstrates a lack of probable cause and that defendants acted unreasonably

under the circumstances. We review the       district court’s grant of summary

judgment de novo.    See Kaul v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996).

       After careful review of the record on appeal together with the applicable

law and the parties’ briefs on appeal, we conclude that the   district court correctly

decided this case. Therefore, for substantially the same reasons contained in the

district court’s Memorandum and Order dated July 15, 1998, the judgment of the

United States District Court for the District of Kansas is AFFIRMED.

                                          ENTERED FOR THE COURT



                                          Carlos F. Lucero
                                          Circuit Judge




                                            -2-